          Case 1:21-cv-02058-JGK Document 11
                                          10 Filed 04/07/21 Page 1 of 1




                       Harrison, Harrison & Associates, Ltd.
                                    90 BROAD STREET, 2nd Floor
                                       NEW YORK, NY, 10006
                                    DIRECT DIAL (888) 239-4410
                                         FAX (718) 799-9171
                                  dharrison@nynjemploymentlaw.com            Address all mail to:
                                                                             110 Highway 35, Suite 10
                                                                             Red Bank, NJ 07701

                                           April 7, 2021
VIA ECF                              The conference is adjourned to May 20, 2021
                                     at 2:30 p.m.
Honorable John G. Koeltl
United States District Court
                                     SO ORDERED.
Southern District of New York
500 Pearl Street
New York, NY 10007                   New York, New York             /s/ John G. Koeltl
                                     April 7, 2021                  John G. Koeltl, U.S.D.J.
       Re:    Perez v. Harooni & Sheindlin M.D., P.C. et al
              No. 21-cv02058-JGK

Dear Judge Koeltl:

         Our firm represents Plaintiff in the above-referenced matter and we write this letter –with
the consent of Defendants’ counsel - to respectfully request that the Court adjourn the Telephone
Initial Conference currently scheduled for Monday May 17th at 2:30 PM. This is the first request
for an adjournment of this conference. The reason for this request is because our office is closed
for the Jewish holiday of Shavuot. We respectfully request that the Court reschedule the
Telephone Initial Conference to one of the following days; May 19th, 20th, 25th, 26th or 28th.

       We thank the Court for its attention to this matter.

                                                      Respectfully Submitted,

                                                      /s/ David Harrison_______
                                                      David Harrison

cc:    ALL COUNSEL (via ECF)
